Citation Nr: 1546770	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  12-15 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to November 1945. He died in October 2009.  The appellant is the deceased Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), and was subsequently transferred to the RO in Togus, Maine.

A videoconference hearing before the undersigned Veterans Law Judge was held in September 2014.  A transcript of the hearing has been associated with the claims file.

This matter was previously remanded by the Board for further development in January 2015 and June 2015.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R.      § 3.159(c) (2015).

At the time of the Veteran's death, he was service connected for depression (claimed as posttraumatic stress disorder) associated with arthritis, traumatic L-5, S-1 with loss of intervertebral disc space; gunshot wounds, scars, postoperative scars of the left buttock and posterior abdomen with multiple retained foreign bodies, moderately severe, involving Muscle Group XVII; multiple scars, postoperative to the abdomen with hernia, ventral, and abdominal adhesions; traumatic arthritis, L-5, S-1, with loss of intervertebral disc space; left sacroiliac arthritis, residuals of gunshot wound and deformity of the left ilium; osteomyelitis, inactive, left ilium, now healed; cold injury of the right lower extremity; and cold injury of the left lower extremity.

In July 2015, a VA opinion was obtained to determine whether the Veteran's service-connected conditions contributed substantially or materially to the Veteran's death.  However, the VA examiner failed to consider all the Veteran's service-connected disabilities; specifically, cold injury of the right and left lower extremities.  As such, the July 2015 VA opinion is inadequate and an addendum opinion which includes all service-connected disabilities is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request an addendum opinion from the same VA examiner who conducted the July 2015 VA examination regarding the etiology of the factors that caused the Veteran's death; specifically cold injury of the right lower extremity and cold injury of the left lower extremity, which were not previously considered in the July 2015 VA opinion. 

If the July 2015 examiner is not available, the Veteran's claims file should be referred to another suitable qualified examiner for a response to the question below.

The examiner should review the claims file and consider all pertinent evidence of record, to include, but not limited to, the Veteran's service treatment records and October 2009 Certificate of Death which lists the immediate cause of death as respiratory arrest/pneumonia, with underlying causes identified as congestive heart failure/coronary artery disease, renal failure, and multiple system atrophy. 

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities (depression [claimed as posttraumatic stress disorder] associated with arthritis, traumatic L-5, S-1, with loss of intervertebral disc space; gunshot wounds, scars, postoperative scars of the left buttock and posterior abdomen with multiple retained foreign bodies, moderately severe, involving Muscle Group XVII; multiple scars, postoperative, to the abdomen with hernia, ventral, and abdominal adhesions; traumatic arthritis, L-5, S-1, with loss of intervertebral disc space; left sacroiliac arthritis, residuals of gunshot wound and deformity of the left ilium; osteomyelitis, inactive, left ilium, now healed; cold injury of the right lower extremity; and cold injury of the left lower extremity) caused, materially contributed to, or hastened his death?  

In addressing this question, the VA specialist should address the appellant's argument that the Veteran's metallic foreign bodies from his service-connected gunshot wounds led to the multiple system atrophy and, ultimately, his demise. 

If the examiner cannot provide an opinion without resorting to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

A complete rationale must be supplied for any opinion rendered.

2. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

3. After completion of the foregoing and undertaking any further development deemed warranted by the record, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

